Case 2:20-cv-01313-TLN-KJN Document 1-2 Filed 07/01/20 Page 1 of 16




           EXHIBIT A
                                             C◎ PY
                             Case 2:20-cv-01313-TLN-KJN Document 1-2 Filed 07/01/20 Page 2 of 16
                             ￨

                                 THEYELEZ LAW FIRM, P.L.
                                 Mark P. Velez (Bar No. 163484)
                                 Natalya V. Grunwald (Bar No. 265084)
                                 3010 Lava Ridge Court, Suite 180
                                 Roseville, Califomia 95661
                                 Telephone: (916) 77 4-2720
                                 Facsimile: (916) 774-2730
                                 Email: velezlaw@live.com
                     5

                     6           Attomeys for Plaintiff
                                 DELRICO KINNEDY
                     7

                                                    SUPERIOR COURT OF THE STATE OF CALIFORNIA
                         ９




                                                                  COUNTY OF SACRAMENTO
                         ０




                                                                          CASE NO
                         １




                                 DELRICO KENNEDY                           COⅣ IPLAINT FOR DAIIIAGES
                     １
                     ２




                                                    Plainti二                   PHYSICAL DISABILITY
                     １
                     ３




                                                                               DISCRIMINAT10N/PERCEⅣ ED
                                                                               PⅡ YSICAL   DISABILITY
                     １
                     ４




                                                                               DISCRIMINAT10N
                                 7 UP BOTTLING CO.&DR PEPPER                   (Cal.Gov.Code§ 12940(a))
                     １
                     ５




                                                                           ２




                                 SNAPPLE GROUP,GEORGE LOPEZ,                   FAILllRE TO ACCOⅣ IMODATE
                                 and indi宙   dual,and DOES lthrouま 100,        DISABILITIES(Cal.Gov.Code§ 12940(nly)
                     １
                     ６




                                                                           ３




                                 NCI′ USIVE,                                   FAILURE TO ENGAGE IN THE
                                                                               INTERACTIVE PROCESS
                     １
                     ７




                                                    Defendants.                (Cal.Gov.Code§ 12940o))
                                                                           ４




                                                                               DISABILITY HARASSⅣ IENT(Cal.Gov.
                     ８
                     １




                                                                               Code§ 12940o)(1))
                                                                           ５




                                                                               RETALIAT10N(Cal.Gov.Code§ 12940(h))
                     ９
                     １




                                                                           ６




                                                                               VIOLATION OF PUBLIC POLICY
                                                                               (Gov.Code§ 12940 et.seq.)
                     ２
                     ０
                     ２
                     １
                     ２
                     ２
                     ２
                     ３
                     ２
                     ４
                     ２
                     ５
                     ６
                     ２
                     ２
                     ７
                     リ
                         ８




HE VELEZ LAヽ V FiRM                                                CONIPLN FOR DttIAGES
Iolo LAVA RIDGE CT
TE 120
tOSEVILLE,CA 95661
                          Case 2:20-cv-01313-TLN-KJN Document 1-2 Filed 07/01/20 Page 3 of 16
                      1    Plainiffhercby alleges:

                      2
                                                                            I.
                      3
                                                                      INTRODUCTION

                      4           1.        This action is brought by Plaintiff, DELRICO KENNEDY, who has sustained

                      5    injuries or damages arising out of the conduct of Defendants, 7 UP BOTTLING CO.            &   DR.
                      6
                           PEPPER SNAPPLE GROUP, GEORGE LOPEZ, an individual and DOES I through 100.
                      7
                                  2.        This Complaint specifically asserts causes of action for the following: Physical
                      8
                           Disability Discrimination/Perceived Physical Disability Discrimination (California Government
                      9

                     10
                           Code $12940(a)); Failwe           to   Accommodate Disabilities (Califomia Govemment Code

                     11    $12940(m)); Failure       to   Engage   in the lnteractive   Process (Califomia Govemment Code

                     12    $12940(n)); Disability Harassment (Califomia Govemment Code gt2940o(1); Retaliation
                 13        (California Govemment Code 9129a0ft)); and Violation of Public policy.
                 14
                                  3.       Plaintiff, DELRICO KENNEDY (hereinafter also referred to as,?laintiff') is a
                 15
                           former employee of 7 UP        BorrLINc co. & DR. pEppER         sNAppLE GRoup (herein referred
                 16
                           to as "7 UP BOTTLING" or "Defendant"); and underwent training and provided services to
                 17
                           Defendants in the State of califomia, county of Sacramento. As described herein, 7   up ernployed
                 18

                 19        Plaintifffrom euly 2016 until on or about September 2018.

                 20               4.       7 uP BOTTLING is located in Sacramento, califomia and is in the business of

                 21
                          bottling various refreshment beverages.
                 22
                                  5.       GEROGE LOPEZ, is an individual Defendant and performed duties of 7 Up
                 23
                          BOTTLING Quality Control Manager during time relevant to this Complaint.
                 24

                 25
                                  6.       Defendants, T UP       BorrLINc   and DOES 1 through 100, are individuals and/or

                 26       corporations, domiciled in the State of Califomia. Plaintiff is informed and believes, and thereon

                 27       alleges that there exists such a unity of interest and ownership between 7    up BOTTLING       and

                 28       DOES    I   through 100 that the individuality and separateness of these Defendants have ceased to
                                                                               1
THE VELEZ LAヽ V FIRM                                               COMPLNヽ 町 FOR DAMAGES
3010 LAVA RIDGE CT
sTE 120
ROSEVILLE,CA 95661
                           Case 2:20-cv-01313-TLN-KJN Document 1-2 Filed 07/01/20 Page 4 of 16

                      1     exist. The business affairs of 7 UP BOTTLING and DOES                         1   through 100 are, and at all times

                      2
                            relevant hereto were, so mixed and intermingled that the same cannot be reasonably segregated,
                      -)
                            and the same are in inextricable confusion. 7 UP BOTTLING and DOES 1 through 100 are, and
                      4
                            at all times relevant hereto, were used by 7 UP BOTTLING as mere shells and conduits for the
                      5
                            conduct of certain of 7 UP          BOfiLING affairs. The recognition of the separate            existence of these
                      6

                      7     entities would not promote justice, in that it would permit Defendants to insulate themselves from

                      8     liability to Plaintiff. Accordingly, these Defendants              are merely the alter egos   of 7 UP BOTTLING

                      9     and the   fiction oftheir separate existence must be disregarded.
                  10
                                      7.      Plaintiff is informed and believes, and thereon alleges that at                a1l relevant times
                  11
                            herein, a1l Defendants were the agents, ernployees, and/or servants, masters or employers ofthe
                  12
                            rernaining Defendants, and in doing the things alleged in this complaint, were acting in the course
                  13
                            and scope of such agency or ernployment, and with the approval and ratification of each of the
                  14

                  15        other Defendants.

                  16                  8.      The true names and capacities, whether individual, corporate, associate, or
                  t7        otherwise,     ofDoES 1 through 100, inclusive,             are unknown to Plaintiff, who therefore sues such
                  18
                            Defendants by fictitious names. Plaintiff           will   amend this Complaint to show the Defendants' true
                  I9
                            names and capacities when the same have been ascertained. Plaintiff alleges, upon information
                 20
                            and belief, that each      ofthe Defendants, and DOES          1   through 100, inclusive, are legally responsible
                 2l
                            in some manner negligently, in warranty, strictly, intentionally, or otherwise, for the events and
                 22

                 23         happenings herein referred to, and each                 of the Defendants proximately          caused injuries and

                 Z+         damages to     Plaintiff   as   herein alleged.

                 25
                                      9.      In perpetrating the acts and omissions alleged herein, Defendants, and each of them,
                 26
                            acted pursuant to, and          in furtherance of   a   policy and practice of discriminating and./or harassing       ￨




                 zt
                            and/or retaliating against, their disabled employees.
                 28


THE VELEZ LAW FIRM                                                      COMPLAINT FOR DAよ (AGES
30rO [AVA RIDGE CT.
sTE   r20
ROSEvTLLE, CA 95661
                         Case 2:20-cv-01313-TLN-KJN Document 1-2 Filed 07/01/20 Page 5 of 16

                     1            10.      tn perpetrating the acts and omissions alleged herein, Defendants, and each of them,

                     2
                          acted pursuant to, and in furtherance ofa policy and practice ofdiscriminating,iharassing/retaliating
                     3
                          against employees with disabilities, failing to accommodate conditions related to disabilities and
                     4
                          retaliating against whistleblower employees.
                     5

                     6
                                  1   1.   Plaintiff is informed and believes, and thereon alleges, that each and every of the

                     7    acts and omissions alleged herein were performed by, and are attributable to, all Defendants, each


                     8    acting as agants and/or employees, and/or under the direction and conkol of each of the other

                     9    Defendants, and that said acts or failures to act were within the course and scope ofsaid agencS

                 10
                          onployment, an&or direction and confol.
                 11
                                                                               II.
                 12                                           GENERAL ALLEGATIONS

                 13               12.      Plaintiff began his ernployment with 7 UP BOTTLING as a Batcher in March of
                 14
                          2016. During times relevant to this complaint, Plaintiff worked at the          Sacramento, Califomia
                 15
                          facility ofDefendant.
                 16
                                  13.      On or about August 1, 2016, Plaintiff sustained a job-related injury to his lower
                 17
                          back and left knee. Plaintiff filed a Worker Compensation claim on or about August 2016. He
                 18

                 19       continued working on reduced work schedule through November 28,2016, at which time Plaintiff

                 20       was placed on a medical leave.

                 21
                                  14.      In March of2017, Plaintiff   s   physician released him to go back to work for a "trial
                 22
                          period" of one week. Due to experiencing pain in the lower back, Plaintiff was again placed on a
                 23
                          medical leave.
                 24

                 25
                                  15.      On or about August 1, 2018, Plaintiff was released by his physician to full duty.


                 26       He immediately contacted 7 UP BOTTLING Human Resources departrnent and inquired about

                 27       the process of his returning to   work. Plaintiff was informed that Defendant      has not yet received

                 28       documentation form is physician releasing him to work.
                                                                                 J
THE VELEZ LAヽ V FlRM                                            COMPLAINT FOR DANIAGES
3010 LAVA RIDCE CT
STE 120
ROSEV:LLE,CA 95661
                         Case 2:20-cv-01313-TLN-KJN Document 1-2 Filed 07/01/20 Page 6 of 16

                     1            16.      Plaintiff, who was ready and able to rehrm to his duties, continued to reach out to
                     2
                         7 UP   BOTTING Human Resources department, asking when he could retum to work. Each and
                     3
                         every time, Plaintiff was told that Defendant has not yet received necessary documentation
                     4
                         releasing him to    full duty. Plaintiff is informed   and believes, and thereon alleges, that Defendant
                     5
                         had   in its possession the requisite documents, yet, refused to put Plaintiffon   a schedule.
                     6

                     7            17   .   In September of 2018, Plaintiff contacted the Defendant's corpomte office. He

                     8    informed the representative about his situation and demanded answers. The representative stated

                     9   that based on his   injury he was a "liability'' for the company and that was the reason why Plaintiff
                 10
                         was not being allowed to retum to      work. ln    essence, Defendant's locked   plaintiff out from work
                 11
                         in retaliation for having a physical disability.
                 12
                                  18.      On or about Decernber 7, 2018, for the first time in several months, Plaintiff
                 13
                         received communication from Defendant. 7 UP BOTTLING informed Plaintiff that unless he
                 14

                 15      returned to work, his employment would be terminated.

                 16               19.      Plaintiff reported to work on December 19, 2018. He was placed in a six-week

                 17      training class. After four weeks, however, he was instructed to report to his old position as a
                 18
                         Batcher. Plaintiffwas instructed to report any pain to his lower back to his supervisor. After some
                 19
                         time, Plaintiff felt pain sensation in his back. Although he was physically able to continue working
                 20
                          and could perform the essential functions of his position, Plaintiff felt compelled to report the
                 21

                 22       incident to LOPEZ as required.

                 23               20.      LOPEZ personally accompanied Plaintiff to a physician at US Health Works.

                 24      Plaintiff was released to fu1l duty. LOPEZ, however, reflrsed to accept physician,s diagrrosis and
                 25       exclaimed, 'No! we need restrictions." Per L0PEZ' demand, Plaintiff was given documentation
                 26
                         providing for restrictions.
                 27

                 28                                                                                                                 ￨




THE VELEZ LAW FIRM                                              CONIPLttT FOR DAN4AGES
3010 LAVA RIDCt CT
STE 120
ROSEVILLE,CA 95661
                            Case
                            ￨    2:20-cv-01313-TLN-KJN Document 1-2 Filed 07/01/20 Page 7 of 16
                        1            21.     LOPEZ then informed Plaintiff that he needed to "talk to corporate" before

                        2
                             allowing Plaintiffto retum to work. It was the last day Plaintiffwas allowed to work.
                        3
                                     22.     Plaintiff sought a second medical opinion from his prior medical provider, who
                        4
                             also released him to full duty with restrictions. Plaintiff provided the documentation from this
                        5
                             physician lo LOPEZ on or about January 14, 2019. LOPEZ informed Plaintiff that he would
                        6

                        7    forward the medical documents to "coqporate" and get back to Plaintiff

                        8            23.     Despite numerous voice messages and phone calls by   plaintiffto    7   Up BOT'ILING,         ￨




                        9    he did not hear from Defendant about his possible retum date, despite       plaintiffbeing ready    and

                    10
                             able to perform his duties with restrictions. Defendant denied Plaintiffopportunity to work for an
                    11
                             extended period of time, causing him a significant financial burden. ultimately, Defendants
                    12
                             terminated Plaintiffby locking him out from work.
                    13

                    14
                                     24.     At no time did Defendant engage with Plaintiff in any interactive          process and

                    15       available positions within Plaintiffs restrictions were never discussed by Defendant.

                    16                                                        III.
                                                                  PLAINTIFF'S CLAIMS
                    17

                                                              FIRST CAUSE OF ACTION
                    18
                                    Physical Disability Discrimination/Perceived Physical Disability Discrimination
                    19                                  California Government Code $12940(a)

                    20               25.     Plaintiffhereby re-alleges, and incorporates by reference   as   though fully set forth
                    2l       herein, the allegations contained in paragaphs 1 through 24. This cause of action is pled against
                    22
                             Corporate Defendants.
                                                                                                                                       ￨




                    23
                                    26.     The Fair Employment and Housing Act ("FEHA") codified in Govemment code
                    24
                             $12940, et seq., makes it unlawful for an anployer to discriminate against an employee on the
                    25

                    26       basis of the employee's disabilities/perceived disabilities.

                    27              27.     "Physical disability'' under the FEHA includes being regarded or treated by the

                    28       employer as having or having had a condition that makes achievement of a major life activity
                                                                                5
THE VELEZ LAW FIRM
3OrO L{VA RIDGE CT.
                                                                  CONIPLAINT FOR DAMAGES
sTE   r20
ROSEVILLE, CA   9566r
                         Case 2:20-cv-01313-TLN-KJN Document 1-2 Filed 07/01/20 Page 8 of 16

                   1     difficult   as   well   as   having or having had a condition that currently has no disabling effect but may

                   2
                         become an impairment limiting the individual's ability to participate in major life activities.
                   3
                         Plaintiffwas regarded           as disabled   by Defendants.
                   4
                                   28.       Defendants engaged in unlawful employment practices in violation of the FEHA
                   5
                         by denlng him the right to work because of his disability, failing to engage in good faith in the
                   6

                   7     interactive process to determine ifPlaintiffcould be given a reasonable accommodation and failing

                   8     to provide Plaintiff with a reasonable accommodation.

                   9               29.       Plaintiffis informed       and believes and based thereon alleges that his disability was

                  10
                         a   motivating reason in Defendants' decision to deny his employment, and was also a motivating
                  l1
                         reason for the other discriminatory acts against him, in violation of Califomia Govemment Code
                  12
                         $   12eao(a).
                  13

                  14
                                   30.           As a proximate result of the wrongful conduct of Defendants, and each of them,

                  15     Plaintiffhas suffered and continues to sustain substantial losses in eamings and other onplolnnent

                  16     benefits in amount according to proof at the time of trial.

                  17               31.       As a proximate result of the acts of Defendants, Plaintiffhas suffered humiliation,
                  18
                         anbarrassment, mental and ernotional distress, increased physical pain, and discomfort in the form
                  19
                         of fatigue, nervousness, amiety, nausea, gastrointestinal disorders, worry, insomnia and indignity.
                  20
                                   32.       In committing the foregoing acts, officers, directors, and/or managing agents of
                  2t
                         Defendants were guilty of malice, fraud, and oppression, and acted                in conscious disregard of
                  22

                  23     Plaintiffs rights, and Plaintiffis therefore also entitled to an award ofpunitive damages in addition

                  24     to the actual damages caused thereby, for the sake ofexample and by way ofpunishing Defendants.

                  25
                                   33.       As a direct cause ofthe acts alleged above, Plaintiffhas had to hire the services of
                  26
                         an attomey. Plaintiffhas incurred and continues to incur legal expenses and attomeys' fees, and
                 27

                 28


THE VELEZ L.IIllI FIRM                                                  COMPL月Ⅸ FOR DANIAGES
30r.O LAVA RIDGE CT.
sTE 120                                                                         「
ROSEIiILLE, CA 95661
                         Case 2:20-cv-01313-TLN-KJN Document 1-2 Filed 07/01/20 Page 9 of 16

                     1   is entitled to an award of attomeys' fees and costs pursuant to California Govemment Code
                     2
                          $12e65(b).
                     3
                                  34.       Within the time provided by law, Plaintiff filed charges with the Califomia
                     4
                          Department       of Fair Employment       and Housing ("DFEH"), setting forth his claims against
                     5
                          Defendants, in fulI compliance with Califomia law. Attached hereto as Exhibit 1, and incorporated
                     6

                     7    by this reference, are true and accurate copies of the DFEH Complaint and the "Right to Sue

                     8    Letter," respectively.

                     9           WHEREFORE, Plaintiffprays judgnent as set forth below.
                 10

                 11
                                                               SECOND CAUSE OFACTION
                 12                                         Failure to Accommodate Disabilities
                                                           California Government Code $129a0(m)
                 13

                 14
                                  35.        Plaintiffhereby re-alleges, and incorporates by reference   as   though fully set forth

                 15       herein, the allegations contained in paragraphs 1 through 34. This cause of action is pled against

                 16       Corporate Defendants.

                 17               36.       Califomia Govemment Code 912940(m) provides that              it is unlawful for an
                 18
                          employer to fail to make reasonable accommodations for the known physical disabilities of an
                                                                                                                                       ￨




                 19                                                                                                                    ￨




                          employee.
                 20
                                  37   .     Defendants failed     to make   reasonable accommodation         for Plaintiffs known
                 21

                 22       disability, and instead placed him on an indefinite ieave from hisjob.

                 23               38.       As   a   proximate result of the wrongful conduct of Defendants, and each of thern,

                 24       Plaintiffhas suffered and continues to sustain substantial losses in eamings and other ernployment
                 2D‐
                          benefits in amount according to proof at the time of trial.
                 26

                 27

                 28

THE VELEZ LAW FIRM                                                 CONIPL AINT FOR DANIAGES
3010 LAVA RIDGE CT
STE 120
ROSEV:LLE,CA 95661
                                                                                                                                            ￨




                          Case 2:20-cv-01313-TLN-KJN Document 1-2 Filed 07/01/20 Page 10 of 16                                              ￨




                      I             39.      As a proximate result of the acts of Defendants, Plaintiff has suffered humiliation,

                      2
                            embarrassment, mental and emotional distress, increased physical pain, and discomfort in the form
                      J
                            offatigue, nervousness, anxiety, nausea, gastrointestinal disorders, worry, insomnia and indignity.
                      4
                                    40.      [n committing the foregoing acts, officers, directors,   and,/or managing agents       of
                      5
                            Defendants were guilty of malice, fraud, and oppression, and acted in conscious disregard               of
                      6

                      7     Plaintiffs rights, and Plaintiffis therefore also entitled to an award ofpunitive damages in addition

                      8     to the actual damages caused thereby, for the sake of example and by way ofpunishing Defendaflts.

                      9             41.      As a direct cause ofthe acts alleged above, Plaintiffhas had to hire the services      of
                  10
                            an attomey. Plaintiffhas incurred and continues to incur legal expenses and attorneys' fees, and
                  11
                            is entitled to an award of attomeys' fees and costs punuant to califomia Government code                    $
                  12
                            1296seo).
                  13

                  14
                                    42.      Within the time provided by law, Plaintiff filed charges with the Califomia

                  15        Department      of Fair   Employment and Housing ("DFEH"), setting forth his claims against

                  l6        Defendants, in full compliance with Califomia law. Attached hereto as Exhibit 1, and incorporated

                  17       by this reference, are true and accuate copies of the DFEH Complaint and the .,Right to Sue
                  18
                            Letter," respectively.
                  19
                                   WHEREFORE, Plaintiffprays judgment as set forth below.
                  20
                                                               THIRD CAUSE OF ACTION
                 21
                                                        Failure to Engage in the Interactive process
                 22                                      California Government Code 912940(n)

                 23                43   .    Plaintiff hereby re-alleges, and incorporates by reference   as though   fully set forth

                 24        herein, the allegations contained in paragraphs 1 *rough 42. This cause of action is pled against

                 25
                           Corporate Defendants.
                 26

                 27

                 28


THEVELEZ I-AW FIRIT                                               COMPL月卜町 FOR DAMAGES
3010 LAVA RIDCE C'r.
sTE 120
ROSEVILLE, CA 95661
                         Case 2:20-cv-01313-TLN-KJN Document 1-2 Filed 07/01/20 Page 11 of 16

                     1            44.      Califomia Government Code $12940(n) provides that it is unlawful for an ernployer

                     2
                          to fail to engage in a timely, good faith, interactive process with the employee to determine
                     3
                          effective reasonable accommodations, if any.
                     4
                                  45,      Defendants failed      to   engage   in a timely, good faith,   interactive process with
                     5
                          Plaintiff to determine effective reasonable accommodations for Plaintiffs known disability and
                     6

                     7    instead placed him on an indefinite leave from his job.

                     8            46.       As   a   proximate result of the wrongful conduct of Defendants, and each of thern,

                     9    Plaintiffhas suffered and continues to sustain substantial losses in eamings and other employment
                 10
                          benefits in amount according to proof at the time of trial.
                 11
                                 47   .    As a proximate result of the acts of Defendants, Plaintiff has suffered humiliation,
                 12
                          embarrassment, mental and emotional distress, increased physical pain, and discomfort in the form
                 13
                          offatigue, nervousness, anxiety, nausea, gastrointestinal disorders, worry, and indigrity.
                 14

                 15              48.       In commiuing the foregoing acts, officers, directors, and/or managing agents of

                 16       Defendants were guilty of malice, fraud, and oppression, and acted           in conscious disregard of
                 17       Plaintiffs rights, and Plaintiffis therefore also entitled to an award ofpunitive damages in addition
                 18
                          to the actual damages caused thereby, for the sake of example aad by way ofpunishing Defendants.
                 19
                                  49.      As a direct cause of the acts alleged above, Plaintiffhas had to hire the services of
                 20
                          an attorney. Plaintiff has incuned and continues to incur legal expenses and attorneys' fees, and
                 21

                 22       is entitled to an award of attomeys' fees and costs pursuant to Califomia Government Code                 $


                 23       12e65O).

                 24              50.       Within the time provided by law, Plaintiff filed charges with the California
                 25                       of Fair
                          Dq)artment                  Employment and Housing ("DFEH"), setting forth his claims against
                 26
                          Defendants, in fulI compliarce with Califomia law. Attached hereto as Exhibit         i,   and incorporated
                 27

                 28

THE VELEZし ヽW FlRM                                                 COMPL畑 T FOR D ANIAGES
3010 LAVA RIDGE CT
STE 120
ROSEVILLE,CA 95661
                            Case 2:20-cv-01313-TLN-KJN Document 1-2 Filed 07/01/20 Page 12 of 16

                        1    by this reference, are true and accurate copies of the DFEH Complaint and the "Right to             Sue

                        2
                             Letter," respectively.
                        3
                                     WHEREFORE, Plaintiff prays judgment as set forth be1ow.
                        4

                        5                                   FOURTH CAUSE OF ACTION
                                                                       Retaliation
                        6
                                                         California Government Code $12940(h)
                        7
                                     51.     Plaintiff hereby re-alleges, and incolporates by reference   as though   fully set forth
                        8
                             herein, the allegations contained in Paragraphs 1 through 50. This cause ofaction is pled against
                        9
                             Corporate Defendants.
                    10

                    11               52.     During his employment, Plaintiff engaged       in   protected activities by filing a

                    12       Workers Compensation claim arising from injuries suffered on the        job. Plaintiff   believes, and

                    13       thereon alleges, that Defendants' adverse actions taken against him as set forth herein occurred     in
                    t4
                             retaliation for          Plaintiff     fi1ing      a      Workers Compensation claim.
                    15
                                    53.     As a proximate result of the wrongful conduct of Defendants, ald each of thern,
                    16
                             Plaintiflhas suffered and continues to sustain substantial losses in earnings and other ernployment
                    17

                             benefits in amount according to proof at the time oftrial.
                    18

                    t9               54.    As a proximate result ofthe acts of Defendants, Plaintiffhas suffered humiliation,

                    20       ernbarrassment, mental and emotional distress, increased physical pain, and discomfort in the form

                   21
                             of fatigue, nervousness, arxiety, nausea, gashointestinal disorders, worry, and indigrify.
                   22
                                    55.     As a direct cause ofthe acts alleged above, Plaintiff has had to hire the services of
                   23
                             an attorney. Plaintiffhas incurred and continues to incur legal expenses and attomeys' fees, and
                   a,
                             is entitled to an award of attomeys' fees and costs pursuant to califomia Government code             $
                   25

                   26        t2e6s(b).

                   27               56.     within the time provided by law, Plaintiff filed        charges with the califomia

                   28        Department    of Fair Employment and Housing ("DFEH"), setting forth his             claims against
                                                                               10
THE VELEZ LAI^I FtRM
3O10 LAyA RIDGE CT.
                                                                 CONIPLAINT FOR DttIAGES
STE   T2O
ROSEVILLE, CA   9566r
                         Case 2:20-cv-01313-TLN-KJN Document 1-2 Filed 07/01/20 Page 13 of 16

                     1    Defendants, in ful1 compliance with California law. Attached hereto as Exhibit 1, and incorporated

                     2
                          by this reference, are true and accurate copies of the DFEH Complaint and the "Right to            Sue
                     3
                          Letter," respectively.
                     4
                                          WHEREFORE, Plaintiffprays judgrnent as set forth below.
                     5
                                                            FIFTH CAUSE OF ACTION
                     6
                                                               Disability Earassment
                     7                               California Government Code 912940        g(l)
                                                               (Against LOPEZ only)
                     8
                                  57.     Plaintiffhereby re-alleges, and incorporates by reference   as though   fully set forth
                     9
                          herein, the allegations contained in paragraphs l through 56. This cause of action is pled against
                 10

                 11       the individual defendant, LOPEZ.
                                                                                                                                     ￨




                 12               58.    At all times mentioned herein, California Govemment Code Section 12940, et seq.
                 13       were in full force and effect and were binding on Defendant. These Sections required Defendant
                 14
                          to refrain from discriminating against or harassing any ernployees on the basis   ofdisability. During
                 15
                          his employment, Plaintiff engaged in protected activities by filing a Workers Compensation claim           ￨




                 16
                          arising from injuries suffered on the job. Plaintiffbelieves, and thereon alleges, that Defendants'
                 17
                          adverse actions taken against him as set forth herein occurred in retaliation for Plaintiff   filing   a
                 18

                 19       Workers Compensation claim. ln response, Plaintiff was not allowed to retum to work even when

                 20       necessary documentation releasing him to work was presented to Defendant.

                 21
                                 59.     The acts ofDefendant, and each of thern, as described more fully above, constitute
                 22
                          a pattern and continuous course   of harassment on the basis ofdisabilitv in yiolation of Califomia
                 23
                          Government Code Section 12940 0)(1).
                 24

                 25
                                 60.     Plaintiffwas first released to full duty in August of 201g. He was not allowed to

                 26       retum to work at that time. When Plaintiff retumed to work in December of 2018 and felt back

                 27       pain, L0PEZ personally accompanied Plaintiff to the      us   Health works   clinic. when LopEZ
                 28       was informed that Plaintiff was released to   full duty, LopEZ refused to accept physician's orders
                                                                             ll
THE VELEZ LAW FIRIII
3010 LAVA RIDGE CT
                                                               CON41PLAINT FOR DAMAGES
STE 120
ROSEVILLE,CA 95661
                            Case 2:20-cv-01313-TLN-KJN Document 1-2 Filed 07/01/20 Page 14 of 16
                        1    and demanded that Plaintiff was givar paperwork setting forth work restrictions. Subsequently,

                        2
                             LOPEZ used the lack of response from "corporate" as an excuse to refuse Plaintiff the ability to
                        J
                             return to work. LOPEZ further disregarded Plaintifls medical documents ftom another physician
                        4
                             allowing Plaintiffto retum to work.
                        5

                        6
                                       61.    As a proximate result of Defendant's willful, knowing, and intentional acts of

                        7    hmassment against Plaintiff, she has suffered and continues to suffer general damages consisting

                        8    of compensation for having to endure an oppressive working environment, in a sum according to

                        9    proof at the time of trial.

                    10
                                       62.    As a proximate result of the acts of Defendant, Plaintiff has suffered humiliation,
                    11
                             embarrassment, mental and ernotional distress, increased physical pain, and discomfort in the form
                    12
                             of   fatigue, navousness, anxiety, nausea, gastrointestinal disorders, worry, and indiguty.
                    13

                             Defendant's conduct created a work environment exhemely detrimental to Plaintiffs physical
                    l4
                    15       health.

                    16                 63.    As a proximate result of Defendant's willful, knowing, and intentional acts of
                    t7       harassment of Plaintiff, she has sustained losses in eamings and other employment benefits.

                    18
                                       64.    As a direct cause ofthe acts alleged above, Plaintiffhas had to hire the services of
                    t9
                             an attomey. Plaintiffhas incurred and continues to incur legal expenses and attorneys' fees, and
                   20
                             is entitled to an award of attomeys' fees and costs pursuant to califomia Government code            $
                   21

                   22
                             t2e65b).

                   Z3                  65.    within the time provided by law, plaintiff filed      charges with the califomia

                   24        Deparknent      of Fair Employment and Housing ("DFEH"), setting forth her claims against
                   25        Defendants, in fulI compliance with Califomia law. Attached hereto as Exhibit    l,   and incorporated
                   26
                             by this referance, fie true and accurate copies of the DFEH complaint and the '.Right to sue
                   27
                             Letter," respectively.
                   28

THE VELEZ I-AW FIRM
                                                                   CONIPL劇 卜 FOR DAMAGES
3O1O LAV-{ RIDGE CT.
sTE 120                                                                    「
ROSEVTLLE, CA   95661
                         Case 2:20-cv-01313-TLN-KJN Document 1-2 Filed 07/01/20 Page 15 of 16
                     1                     WHEREFORE, Plaintiff prays judgment as set forth below.

                     2

                     3
                                                              SIXTH CAUSE OF ACTION
                                                               Violation Of Public Policy
                     4
                                  66.      Plaintiff hereby re-alleges, and incorporates by reference   as though   fully set forth
                     5
                          herein, the allegations contained in paragraphs 1 through 65. This cause of action is pled against
                     6

                     7    Corporate Defendants.

                     8            6'1.     The conduct of Defendants, and each of thern, violates public policy, as fully set

                     9    forth herein.

                 10
                                  68.      As a direct, foreseeable, and proximate result of Defendants' unlawful acts,
                 11
                          Plaintiff has suffered, and continues to suffer substantial losses in earnings and job benefits, and
                 12
                          other losses as a result of discrimination he suffered while employed by 7 UP BOTTLING all to
                 13
                          Plaintiff s damage, in   an amount to be proven at trial.
                 14

                 15               69   .   As a proximate result of the acts of Defendants, Plaintiff has suffered humiliation,

                 16       embarrassment, mental and ernotional distress, and discomfort in the form ofneryousness, arxiety,

                 17       nausea, gastrointestinal disorders, worry, and indignity.

                 18
                                  70.      Defendants committed the acts described         in the Complaint,        oppressively,
                 19
                          fraudulently, and maliciously, entitling Plaintiff to an award of punitive damages against said
                 20
                          Defendants.
                 21

                 22               WHEREFORE, Plaintiffprays judgrnent as set forth below.

                 23                                                             IV。

                                                                   PRAYER FOR RELIEF
                 24

                 25          l    For compensato▼ damages;
                 26
                             う４




                                  For general datnages accordhg to proot
                 27                                                                                                                   ￨
                             １︶




                                  For mcdical and rclated expcnscs according tO prool
                 28


THE VELEZ LAVV FIRM                                             COMPLAINT FOR DANIAGES
3010 LAVA RIDCE CT
STE 120
ROSEV:LLE,CA 95661
                            Case 2:20-cv-01313-TLN-KJN Document 1-2 Filed 07/01/20 Page 16 of 16

                        1           For special damages, including but not limited to lost eamings and other employment
                        2
                                    benefits, past and future, according to proof, with interest thereon as allowed by law;
                        J
                                    For reasonabie attomeys' fees and costs, pursuant to Califomia Govemment Code
                        4
                                    g 12965 and other statutes;
                        5
                                    For an award ofinterest, including prejudgment interest, at the legal rate;
                        6
                                ７




                        7           For punitive damages pwsuant to California Civil Code $ 3294; and
                                ８




                        8           For all such other and further reliefas the Court may deern just and proper.

                        9
                             Dated: May 10,,2019
                   10

                   11                                                             By:

                   t2                                                                     Natalya V Gnlnwald
                                                                                          A■omeys for Pldntiff
                   13                                                                     DELRICO KENNEDY
                   14

                   15

                   16

                   17

                   18
                                                             DEⅣ 園 D FOR JURY TRIAL
                   19

                   20               Plalntiffhcreby d。 11lands dal byjury.

                   21
                             Dated: May 10,2019
                   22

                   23

                   z*                                                                     Natalya V. Grunwald
                                                                                          Attorneys for Plaintiff
                   25                                                                     DELRICO K.ENNEDY
                   26

                   27

                   28


THE VELEZ LAW FIRIT                                               COⅣPLAヽ     FOR DAMAGES
3010 LAVA RIDGE   CT.
sTE 120                                                                  「
ROSEVILLE, CA 95661
